PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                           No. 11-4926
NICHOLAS GONZALES-FLORES,
            Defendant-Appellant.
                                      
        Appeal from the United States District Court
   for the Western District of Virginia, at Charlottesville.
          Norman K. Moon, Senior District Judge.
                  (3:11-cr-00007-NKM-1)

                 Argued: October 24, 2012

                Decided: December 4, 2012

    Before WILKINSON, GREGORY, and DUNCAN,
                  Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the
opinion, in which Judge Gregory and Judge Duncan joined.
2             UNITED STATES v. GONZALES-FLORES
                         COUNSEL

ARGUED: Christine Madeleine Lee, OFFICE OF THE FED-
ERAL PUBLIC DEFENDER, Roanoke, Virginia, for Appel-
lant. Thomas T. Cullen, OFFICE OF THE UNITED STATES
ATTORNEY, Roanoke, Virginia, for Appellee. ON BRIEF:
Larry W. Shelton, Federal Public Defender, Roanoke, Vir-
ginia, for Appellant. Timothy J. Heaphy, United States Attor-
ney, Roanoke, Virginia, Ramin Fatehi, Special Assistant
United States Attorney, Lucas E. Beirne, Third Year Law
Intern, OFFICE OF THE UNITED STATES ATTORNEY,
Charlottesville, Virginia, for Appellee.


                          OPINION

WILKINSON, Circuit Judge:

   In this case, we must decide whether Rule 43 of the Federal
Rules of Criminal Procedure requires that a defendant be
present at a pretrial hearing where the district court deter-
mines whether the government violated its discovery obliga-
tions and, if so, how to remedy the violation. After counsel for
defendant Nicholas Gonzales-Flores filed a motion in limine
seeking to exclude evidence as a sanction for the govern-
ment’s alleged discovery violation, the district court denied
the motion at a hearing that Gonzales-Flores did not attend
and in which he did not otherwise participate. Gonzales-
Flores now contends he should have been present. Because
Rule 43 does not require a defendant to be present at a hearing
on such a motion, however, we shall affirm his conviction and
sentence.

                               I.

   Throughout the fall of 2010, a joint federal-state narcotics
task force investigated a conspiracy to distribute methamphet-
              UNITED STATES v. GONZALES-FLORES                3
amine in the Western District of Virginia. After identifying
Gonzales-Flores as the primary source of the drugs used in the
conspiracy, members of the task force enlisted a confidential
informant to conduct a controlled purchase of methamphet-
amine from him. They also executed a search warrant at
Gonzales-Flores’s home, where they found three grams of
methamphetamine, digital scales, a nine-millimeter handgun
and magazine, and $954 in cash.

   Based on this and other evidence, federal prosecutors
charged Gonzales-Flores, in February 2011, with various
counts involving the distribution of methamphetamine, see 21
U.S.C. §§ 841(a), 841(b)(1)(A), 841(b)(1)(C), 846, 856(a)(1),
as well as with being an illegal alien and knowingly and
intentionally possessing a firearm that had been shipped in
interstate or foreign commerce, see 18 U.S.C. § 922(g)(5)(A).

   On June 14, 2011, two days before Gonzales-Flores’s jury
trial on these charges was scheduled to begin, the government
informed his counsel that it intended to call three expert wit-
nesses. Gonzales-Flores’s counsel filed a motion in limine
seeking to exclude the witnesses’ proposed testimony on the
ground that the government had failed to provide timely and
adequate disclosure of the testimony, as required by Rule
16(a)(1)(G) of the Federal Rules of Criminal Procedure. The
district court considered the motion the next day during a tele-
phonic hearing in which an Assistant United States Attorney
and Gonzales-Flores’s counsel participated. Although
Gonzales-Flores was unaware of the hearing until after it
occurred, and thus neither attended the hearing nor partici-
pated in it by telephone, his counsel never objected to his
absence.

   Defense counsel argued at the hearing that the district court
should remedy the government’s alleged Rule 16 violation by
excluding its proposed expert-witness testimony. While insist-
ing that any deficiencies in the disclosure of the witnesses’
testimony were excusable and that the testimony should there-
4             UNITED STATES v. GONZALES-FLORES
fore not be excluded, the government nevertheless expressed
its willingness to agree to a continuance of the trial if
Gonzales-Flores’s counsel requested one. The district court
declined to consider a continuance or to exclude the expert-
witness testimony. It found that the government’s belated dis-
closure had in no way prejudiced the preparation of the
defense, since Gonzales-Flores’s counsel could have reason-
ably anticipated that the government would introduce expert
testimony on the topics about which the three expert wit-
nesses proposed to testify and could have prepared accord-
ingly. The judge did, however, indicate his willingness to
reconsider the motion in limine should "any prejudice" or "ev-
idence of prejudice" arise during the course of the trial.

   At trial, the government called the three expert witnesses
who were the subject of the motion in limine, as well as a
number of other lay and expert witnesses. The first expert, a
forensic analyst, testified that the substance recovered during
the search of Gonzales-Flores’s home was indeed metham-
phetamine. The second expert, a law-enforcement officer
familiar with the drug trade, testified that the various items
recovered during the search were more consistent with a
methamphetamine distribution scheme than with personal use
of the drug. And the third expert, a firearms analyst, testified
that the weapon recovered during the search was operable and
had traveled in interstate commerce. Two additional expert
witnesses corroborated the testimony of the forensic and fire-
arms analysts. The government also called the confidential
informant who had conducted the controlled purchase of
methamphetamine from Gonzales-Flores; indicted and
unindicted coconspirators who had purchased methamphet-
amine from, and used the drug with, Gonzales-Flores; and a
number of law-enforcement officers involved in the investiga-
tion and arrest of Gonzales-Flores.

   The jury convicted Gonzales-Flores of all the charged
offenses except knowingly possessing methamphetamine with
intent to distribute, convicting him instead of the lesser-
               UNITED STATES v. GONZALES-FLORES                 5
included offense of simple possession of methamphetamine.
The district court sentenced Gonzales-Flores to a 180-month
term of imprisonment and a five-year term of supervised
release. This appeal followed.

                               II.

   Gonzales-Flores challenges his conviction and sentence on
the ground that the district court violated Rule 43 of the Fed-
eral Rules of Criminal Procedure by ruling on his counsel’s
motion in limine at a hearing from which he was absent. It
bears emphasis that Gonzales-Flores does not contest the
underlying merits of the district court’s ruling at the hearing
(or, for that matter, any other ruling made by the district court
during the entirety of the proceedings against him). The only
issue before us is whether the district court erred by holding
the hearing in Gonzales-Flores’s absence.

   Because Gonzales-Flores’s counsel never objected to his
client’s absence from the hearing, we review Gonzales-
Flores’s claim under the familiar plain-error standard. See
United States v. Rolle, 204 F.3d 133, 138-39 (4th Cir. 2000).
According to that standard, a defendant who raises a forfeited
claim on appeal must show that the district court committed
an "error" that was "plain" and that affected the defendant’s
"substantial rights"—that is, that "affected the outcome of the
district court proceedings." United States v. Olano, 507 U.S.
725, 732, 734 (1993). Even if a defendant makes these show-
ings, we may nevertheless decline to notice the error unless
it "‘seriously affect[s] the fairness, integrity or public reputa-
tion of judicial proceedings.’" Id. at 732 (alteration in origi-
nal) (quoting United States v. Young, 470 U.S. 1, 15 (1985)).

                               A.

   In determining the scope of Rule 43, we begin, as always,
with the rule’s text. Rule 43 first identifies certain stages of
a criminal prosecution at which a defendant must be "present"
6              UNITED STATES v. GONZALES-FLORES
—to wit, "(1) the initial appearance, the initial arraignment,
and the plea; (2) every trial stage, including jury impanelment
and the return of the verdict; and (3) sentencing." Fed. R.
Crim. P. 43(a). We have consistently interpreted this provi-
sion in accordance with the plain meaning of its constituent
terms. For example, we have affirmed a defendant’s right to
be present for "jury impanelment," see United States v. Cama-
cho, 955 F.2d 950, 953 (4th Cir. 1992), a stage we have held
to include the voir dire of all prospective jurors, see Rolle,
204 F.3d at 137-38; United States v. Tipton, 90 F.3d 861, 872
(4th Cir. 1996). We have also given the word "present" its
ordinary meaning, upholding a defendant’s right to be physi-
cally present—rather than just virtually "present," through
some electronic medium—at his sentencing. See United States
v. Lawrence, 248 F.3d 300, 303-04 (4th Cir. 2001).

   There is a question whether the kind of pretrial hearing at
issue in this case constitutes a "trial stage" within the meaning
of Rule 43(a)(2) and is therefore at least in principle subject
to Rule 43(a)’s presence requirement. It is not clear whether
the requirement applies to any pretrial proceedings other than
those specifically enumerated in Rule 43(a)(1)—namely, "the
initial appearance, the initial arraignment, and the plea"—
given that Rule 43(a)(2) implies that no "trial stage" precedes
"jury impanelment." Compare, e.g., United States v. Burke,
345 F.3d 416, 422-24 (6th Cir. 2003) (holding that Rule
43(a)(2) does not apply to pretrial hearings), with United
States v. Johnson, 859 F.2d 1289, 1294-95 (7th Cir. 1988)
(assuming that Rule 43(a)(2) applies to at least some pretrial
proceedings). However, we can resolve the instant case on a
more straightforward ground and therefore assume, without
deciding, that a pretrial hearing on an alleged discovery viola-
tion constitutes a "trial stage" subject to Rule 43(a)’s general
presence requirement.

  After identifying those stages at which a defendant must be
present, Rule 43 proceeds to exempt specific kinds of pro-
ceedings from this requirement. See Fed. R. Crim. P. 43(b).
               UNITED STATES v. GONZALES-FLORES                7
As relevant here, Rule 43(b)(3) provides that a defendant need
not be present at a "proceeding [that] involves only a confer-
ence or hearing on a question of law." We hold that this
exception encompasses a hearing to determine whether the
government violated its discovery obligations under Rule 16
of the Federal Rules of Criminal Procedure and, if so, how to
remedy the violation.

   This conclusion follows from the plain text of Rule
43(b)(3). Although the provision leaves the term "question of
law" undefined, the term typically refers to "[a]n issue to be
decided by the judge, concerning the application or interpreta-
tion of the law." Black’s Law Dictionary 1366 (9th ed. 2009).
An issue can be a "question of law," moreover, "although it
may turn on a factual point," so long as it "is reserved for the
court and excluded from the jury." Id.

   Whether the government violated Rule 16 and what remedy
any violation might merit are both "questions of law," as so
defined. To determine whether the government violated Rule
16, a district court need only decide the proper "interpreta-
tion" of the relevant provision of the rule and the "applica-
tion" of the provision to the government’s conduct. And while
a district court enjoys broad discretion in deciding how to
remedy a discovery violation, see Fed. R. Crim. P. 16(d)(2),
that discretion is channeled into a discrete set of traditionally
judicial inquiries concerning "the reasons for the govern-
ment’s delay and whether it acted intentionally or in bad faith;
the degree of prejudice, if any, suffered by the defendant; and
whether any less severe sanction will remedy the prejudice
and the wrongdoing of the government," United States v. Has-
tings, 126 F.3d 310, 317 (4th Cir. 1997).

   The questions at issue in a hearing on an alleged discovery
violation thus turn on the meaning of Rule 16’s requirements
and the remedies that may ensue from their breach. Insofar as
these questions implicate any facts at all, they implicate the
kinds of facts that concern the lawyers’ conduct during the lit-
8              UNITED STATES v. GONZALES-FLORES
igation itself, not facts that remain within the province of the
jury, such as the credibility of a particular witness, the weight
of a piece of evidence, or the ultimate guilt or innocence of
the defendant. They therefore remain quintessentially legal
questions, the kinds of questions district courts routinely
resolve in managing criminal trials.

   Consider the hearing held by the district court in this case.
The lawyers for both sides agreed that the government had
disclosed summaries of the expert witnesses’ proposed testi-
mony only one day before the hearing (two days before
Gonzales-Flores’s trial was scheduled to begin). The district
court had to decide simply whether this delay violated Rule
16(a)(1)(G), a purely legal question. As for the remedial issue,
the key question was whether the government’s delay had so
prejudiced the preparation of Gonzales-Flores’s defense as to
warrant exclusion or a continuance under Rule 16(d)(2). This,
too, was largely a legal question, for it required the district
court to consider whether, in the words of that court, "any
lawyer would have hired an expert in this case on any of the[ ]
issues" about which the government’s expert witnesses pro-
posed to testify. In engaging in such analysis, the district court
was exercising its judgment in light of its trial experience, as
it must inevitably do in order to resolve the myriad legal
issues that arise over the course of a criminal proceeding.

   Our conclusion that a hearing on a discovery violation is "a
conference or hearing on a question of law" is further bol-
stered by the Advisory Committee’s statement that Rule 43’s
general presence requirement "does not apply to hearings on
motions made prior to or after trial." Fed. R. Crim. P. 43 advi-
sory committee’s note 1. Since its original enactment, in
1944, Rule 43 has been amended six times, yet the Advisory
Committee has never seen fit to revise, remove, or reject this
statement. This supports our conclusion that the drafters of
Rule 43 never intended the rule’s presence requirement to
apply to pretrial hearings on the kinds of routine discovery
issues that arose in this case.
              UNITED STATES v. GONZALES-FLORES                9
   To be sure, as Gonzales-Flores notes, we review a district
court’s decision regarding whether a party has violated Rule
16, as well as its decision to order a particular sanction, for
abuse of discretion, a standard of review not uncommonly
reserved for decisions that involve some factual component.
See United States v. Young, 248 F.3d 260, 269 (4th Cir. 2001)
(violations); United States v. Barile, 286 F.3d 749, 758-59
(4th Cir. 2002) (sanctions). But this alone does not prevent a
discovery issue from being a "question of law" within the
meaning of Rule 43(b)(3), for nearly every legal question
involves some factual component. Consider one of the most
routine determinations made by district courts: whether an
out-of-court statement constitutes inadmissible "hearsay"
within the meaning of Federal Rule of Evidence 801. To
make this determination, a district court must decide whether
the out-of-court statement is being "offer[ed] in evidence to
prove the truth of the matter asserted in the statement." Fed.
R. Evid. 801(c)(2). A district court’s hearsay rulings thus con-
tain an irreducible "factual" component—namely, identifying
the actual purpose for which a party is introducing an out-of-
court statement. Moreover, we review a district court’s hear-
say rulings for abuse of discretion. See United States v.
DeLeon, 678 F.3d 317, 326 (4th Cir. 2012). And yet, no one
doubts that determining whether an out-of-court statement
constitutes hearsay remains a question of law. See Christopher
B. Mueller & Laird C. Kirkpatrick, Evidence § 8.12, at 748
n.1 (4th ed. 2009) ("The judge alone determines what the pro-
ponent is trying to prove and what the declarant was trying to
say.").

   Indeed, numerous rulings by district courts are reviewed for
abuse of discretion but are nevertheless thought to be legal in
nature. See, e.g., United States v. Novak, 607 F.3d 968, 972
(4th Cir. 2010) (jury instructions); United States v. Basham,
561 F.3d 302, 321 (4th Cir. 2009) (disqualification of defense
counsel for a conflict of interest); United States v. Badwan,
624 F.2d 1228, 1232 (4th Cir. 1980) (continuances). So, too,
with discovery rulings under Rule 16: while such rulings
10            UNITED STATES v. GONZALES-FLORES
sometimes rest on factual premises, such as when a party dis-
closed its witness list or what information it included in the
disclosure, the ultimate questions of whether a party violated
Rule 16 and, if so, what remedy is appropriate remain within
the scope of Rule 43(b)(3)’s exemption for "a conference or
hearing on a question of law."

                              B.

   The defendant points us to no court that has extended Rule
43’s presence requirement to the kind of hearing at issue in
this case. And for good reason. To begin with this court’s pre-
cedents, we have held Rule 43’s presence requirement to
apply to proceedings explicitly recognized by the plain lan-
guage of the rule, see Lawrence, 248 F.3d at 303-04
("sentencing"); Camacho, 955 F.2d at 953 ("jury impanel-
ment"), or necessarily encompassed by its terms, see Rolle,
204 F.3d at 137 (holding "jury impanelment" to include voir
dire); Tipton, 90 F.3d at 872 (same). Similarly, as we
explained above, a hearing on a discovery violation falls
within the plain language of the exception for a "hearing" on
a "question of law." Just as we must give effect to the plain
language of Rule 43’s presence requirement, so we must
employ the same interpretive approach with respect to the
exceptions to that requirement.

   Moreover, we have applied Rule 43’s presence requirement
to serve a consistent purpose: ensuring the fair and accurate
resolution of the proceeding at issue. Thus, in holding that
Rule 43 guarantees a defendant the right to be present at voir
dire, we emphasized the various ways in which a defendant
might contribute to that proceeding, from "‘identify[ing] pro-
spective jurors that he knows’" to guarding against "‘particu-
lar local prejudices his lawyer does not know about.’" Rolle,
204 F.3d at 137 (quoting Camacho, 955 F.2d at 956). And we
have explained that a defendant’s right to be physically pres-
ent at his sentencing both helps him to effectively assist his
counsel and affords him "one last chance to personally plead
              UNITED STATES v. GONZALES-FLORES               11
his case." Lawrence, 248 F.3d at 304. In a similar vein, the
Supreme Court has held that the constitutional (as opposed to
Rule 43-based) right to be present applies not "‘when pres-
ence would be useless, or the benefit but a shadow,’" but only
"‘to the extent that a fair and just hearing would be thwarted
by [the defendant’s] absence.’" Kentucky v. Stincer, 482 U.S.
730, 745 (1987) (quoting Snyder v. Massachusetts, 291 U.S.
97, 106-07, 108 (1934)). In short, the whole point of the right
to be present (in both its constitutional and statutory dimen-
sions) is to permit the defendant to contribute in some mean-
ingful way to the fair and accurate resolution of the
proceedings against him.

   As other circuits have recognized, this purpose is not
served where the proceeding at issue concerns a legal ques-
tion, precisely the situation contemplated by Rule 43(b)(3).
We find the Eighth Circuit’s reasoning on this point persua-
sive:

    If the proceeding at issue addresses or involves fac-
    tual questions, it is possible that the defendant’s
    absence would thwart a "fair and just hearing." By
    contrast, if the proceeding involves only legal ques-
    tions, the defendant’s absence would not impact his
    defense because it is likely he would not contribute
    any expertise on such matters.

United States v. Moe, 536 F.3d 825, 830 (8th Cir. 2008)
(quoting United States v. Gagnon, 470 U.S. 522, 526 (1985)
(per curiam)). Based on this reasoning, the Eighth Circuit pro-
ceeded to hold that Rule 43(b)(3) generally exempts hearings
on a motion for a continuance from Rule 43(a)’s presence
requirement, id. at 830-31, a position adopted by other circuits
as well, see, e.g., United States v. Killian, 639 F.2d 206, 209-
10 (5th Cir. Unit A Mar. 1981). Still other circuits have
reached the same conclusion with respect to hearings on pro-
posed jury instructions, see, e.g., United States v. Perez, 612
F.3d 879, 882-83 (7th Cir. 2010); defense lawyers’ potential
12             UNITED STATES v. GONZALES-FLORES
conflicts of interest, see, e.g., United States v. Jones, 381 F.3d
114, 122-23 (2d Cir. 2004); and certain evidentiary issues,
see, e.g., United States v. Gunter, 631 F.2d 583, 589 (8th Cir.
1980). For purposes of the Rule 43(b)(3) exception, we see no
material difference between hearings on motions for continu-
ances, proposed jury instructions, and potential conflicts of
interest, on the one hand, and a hearing on a motion in limine
alleging a discovery violation and requesting a particular rem-
edy, on the other: each proceeding turns on questions to
which a defendant’s contribution is apt to be more marginal
than at the trial and sentencing proceedings at which a defen-
dant’s presence is a must.

                               C.

   To be clear, Rule 43 does not forbid a defendant to be pres-
ent at proceedings exempted under Rule 43(b). It remains
open to district courts to permit a defendant to appear even
when Rule 43 does not require his presence. For any
exempted proceeding, however, Rule 43 affords a district
court the discretion to decide whether a defendant must be
present in order for the proceeding to be conducted efficiently
and fairly. Cf. Fed. R. Crim. P. 43 advisory committee’s note
3 (explaining that the provision now codified as Rule 43(b)(2)
"leaves it discretionary with the court to permit defendants in
misdemeanor cases to absent themselves and, if so, to deter-
mine in what types of misdemeanors and to what extent").
The rule thereby recognizes and safeguards the traditional
trial-management functions of district courts.

   Were we to accept Gonzales-Flores’s invitation to extend
Rule 43’s presence requirement to hearings on discovery vio-
lations, we would risk subverting district courts’ trial-
management functions and thus the intent of Rule 43. For dis-
trict courts confront myriad routine procedural matters over
the course of a criminal trial. Nor is it "‘unusual for a judge
to call counsel into chambers and discuss matters of evidence,
the form of questions, instructions proposed, and other mat-
                 UNITED STATES v. GONZALES-FLORES                        13
ters looking to a more orderly trial, without having a defen-
dant present.’" United States v. Barth, 424 F.3d 752, 762 (8th
Cir. 2005) (quoting Cox v. United States, 309 F.2d 614, 616
(8th Cir. 1962)). Trial judges must be afforded latitude in dis-
posing of these matters with some measure of expedition—a
goal that Rule 43 heeds by entrusting to district courts’ discre-
tion the decision whether to permit a defendant’s presence at
a proceeding exempted from the rule’s general presence
requirement. We decline to hamstring district courts by under-
cutting Rule 43’s plain text.

  We thus hold that the district court did not violate
Gonzales-Flores’s rights under Rule 43 by considering his
counsel’s motion in limine in his absence. And because we
conclude that the district court committed no error, we need
not address the other prongs of the Olano test.*

                                    III.

   For the foregoing reasons, the judgment of the district court
is affirmed.

                                                            AFFIRMED




   *Gonzales-Flores also contends that his absence from the hearing on the
motion in limine violated the Confrontation Clause of the Sixth Amend-
ment and the Due Process Clause of the Fifth Amendment, each of which
guarantees a defendant the right to be present at certain critical stages of
the proceedings against him. See United States v. Gagnon, 470 U.S. 522,
526 (1985) (per curiam). Our conclusion that Gonzales-Flores had no right
to be present at the hearing under Rule 43 disposes of his constitutional
claim as well, for Rule 43 protects a broader right to be present than does
the Constitution. See United States v. Rolle, 204 F.3d 133, 136-37 (4th Cir.
2000).